DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration on 13 July 2022.
Claims 17 and 19 – 32 are pending. Claims 1 – 16, 18, and 33 are cancelled by Applicant.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 – 23, and 25 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2016/0354888 A1), hereinafter Huber, in view of Dierickx et al. (US 2017/0217000 A1), hereinafter Dierickx, in further view of Chao (US 2007/0160435 A1).
	
Regarding claim 17, Huber discloses an assembly configured to operate in a first drilling mode with hammer action and in a second drilling mode without hammer action ([0015], ll. 13 – 15 describes a hammering mode wherein the examiner deems the hammering mode as the first drilling mode with hammer action and further describes a drilling mode wherein the examiner deems the drilling mode as a second drilling mode without hammer action), said assembly comprising a drilling tool (100, fig. 1A) having a front end (The end of the power tool 100 having an output unit 107, fig. 1A) including a rotating part (107, fig. 1A).
Huber does not explicitly disclose an assembly comprising a tubular extension including a first longitudinal end and a second longitudinal end, the first longitudinal end having a round shape in cross section; and a drilling tool having a front end including: a rotating part including a push-fitting configured to removably receive and drive a drill bit, the rotating part including an extension connection mechanism having inner walls that correspond to the round shape of the first longitudinal end of the tubular extension, the extension connection mechanism engageable with the first longitudinal end of the tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part, such that the second longitudinal end of the tubular extension is configured to engage a screw-driving element, and such that the assembly is configured to cause a screw-driving operation when the drill bit is received in the push-fitting.
However, Dierickx teaches an assembly comprising a tubular extension (1, fig. 1B) including a first longitudinal end (1b, fig. 1B) and a second longitudinal end (1a, fig. 1B), the first longitudinal end having a round shape in cross section (as shown in fig. 8A B/B which corresponds to the cross-section of the tool in fig. 7B); and a drilling tool (apparatus having motor 14, fig. 8B) having a front end (The end of the apparatus having motor 14 as shown in fig. 8B) including a rotating part (6, 7, 16, fig. 6B) including a push-fitting (18, fig. 6B) configured to removably receive and drive a drill bit (13, 13a, fig. 6B), the rotating part including an extension connection mechanism (6, 7, fig. 6B) having inner walls that correspond to the round shape of the first longitudinal end of the tubular extension (as shown in fig. 8A B/B which corresponds to the cross-section of the tool in fig. 7B), the extension connection mechanism engageable with the first longitudinal end of the tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part (as shown in fig. 7B), such that the second longitudinal end of the tubular extension is configured to engage a screw-driving element (3, fig. 4), and such that the assembly is configured to cause a screw-driving operation when the drill bit is received in the push-fitting ([0121] and as shown in fig. 7B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly, as disclosed by Huber, with an assembly comprising a tubular extension including a first longitudinal end and a second longitudinal end, the first longitudinal end having a round shape in cross section; and a drilling tool having a front end including: a rotating part including a push-fitting configured to removably receive and drive a drill bit, the rotating part including an extension connection mechanism having inner walls that correspond to the round shape of the first longitudinal end of the tubular extension, the extension connection mechanism engageable with the first longitudinal end of the tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part, such that the second longitudinal end of the tubular extension is configured to engage a screw-driving element, and such that the assembly is configured to cause a screw-driving operation when the drill bit is received in the push-fitting, as taught by Dierickx, with the motivation to provide a tubular extension with a screw-fitting or bolt-fitting socket/unit on one end and adapted to embrace a drill so that in certain types of construction work where it is necessary for the operator to drill several holes and subsequently drive fastening screws or bolts into said holes, the time to complete the operation is lessened and the work flow of the operation is more even ([0003] — [0004]).

	Dierickx further teaches the first longitudinal end (1b, fig. 1B) of the tubular extension (1, fig. 1B) having a round shape in cross section (as shown in fig. 8A B/B which corresponds to the cross-section of the tool in fig. 7B) and the extension connection mechanism (6, 7, fig. 6B) having inner walls that correspond to the round shape of the first longitudinal end of the tubular extension (as shown in fig. 8A B/B which corresponds to the cross-section of the tool in fig. 7B) forming a clutch mechanism (5, 8a, 8b, figs. 4, 6B).  Dierickx does not explicitly disclose a first longitudinal end of a tubular extension having a polygonal shape in cross section and an extension connection mechanism having inner walls that correspond to the polygonal shape of the first longitudinal end of the tubular extension.
However, Chao teaches a first longitudinal end (52, fig. 4) having a polygonal shape in cross section (as shown in fig. 2). Chao further teaches a rotating part (12, 30, fig. 4) including an extension connection mechanism (12, fig. 4) having inner walls that correspond to the polygonal shape of the first longitudinal end of the tubular extension (as shown in fig. 2) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Chao with the invention of the modified Huber, the first longitudinal end 1B of the tubular extension 1 of Dierickx would have the polygonal shape in cross section while the extension connection 6, 7 of Dierickx would have the inner walls that correspond to the polygonal shape of the first longitudinal end of the tubular extension of Dierickx).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first longitudinal end of the tubular extension and the extension connection mechanism, as disclosed by the modified Huber, with the first longitudinal end of having a polygonal shape in cross section and an extension connection mechanism having inner walls that correspond to the polygonal shape of the first longitudinal end of the tubular extension, as taught by Chao, with the motivation to eliminate the clutch system of Dierickx since the invention of Huber already has a clutch system ([0020] – [0022]) and the additional clutch system of Dierickx is redundant and unnecessary.  Moreover, the clutch system of Dierickx is not adjustable and requires different versions of the invention of Dierickx each having clutches with differing assigned tightening torques to tighten the screw or bolt wherein the invention of the modified Huber has the advantage of allowing the user to use one tool that can vary the tightening torque via the clutch collar 108 of Huber thus saving the user in cost and additional equipment.  

Regarding claim 19, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.  
The modified Huber further discloses the extension connection mechanism (Dierickx – 6, 7, fig. 6B and Chao – 12, 30, fig. 4) is configured to engage the first longitudinal end (Dierickx – 1b, fig. 1B and Chao – 52, fig. 4) via a male-female push-fitting (Dierickx – fig. 6 shows the first longitudinal end 1b of tubular extension 1 as the male end engaged with the female end of extension connection portion 6 in a male-female pushing fitting and held by ball 8b, and Chao – fig. 4 shows the first longitudinal end 52 as the male end engaged with the female end of extension connection portion 12 in a male-female pushing fitting and held by ball 20).

Regarding claim 20, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.  
The modified Huber further discloses the extension connection mechanism (Dierickx – 6, 7, fig. 6B, and Chao – 12, 30, fig. 4) includes a tubular body (Dierickx – shown in figs. 5, 6A, and Chao – as shown in fig. 4) configured to extend around part of the drill bit (Dierickx – 13, fig. 6A, and Chao – 60, fig. 4) and around the first longitudinal end (Dierickx – 1b, fig. 1B, and Chao – 52, fig. 4) of the tubular extension (Dierickx – shown in fig. 6A, and Chao – shown in fig. 4).

Regarding claim 21, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.  
The modified Huber further discloses the extension connection mechanism (Dierickx – 6, 7, fig. 6B, and Chao – 12, 30, fig. 4) includes a biased retention ball (Dierickx – 8b, fig. 6A, and Chao – 20, fig. 4) movable into a recess (Dierickx – 5a, fig. 1B, and Chao – 523, fig. 4) defined by the first longitudinal end (Dierickx – 1b, fig. 1B, and Chao – 52, fig. 4) of the tubular extension (Dierickx – 1, fig. 1B, and Chao – 50, fig. 4).

Regarding claim 22, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.  
The modified Huber further discloses the extension connection mechanism (Dierickx – 6, 7, fig. 6B, and Chao – 12, 30, fig. 4) includes an inwardly biased retention ball (Dierickx – 8b, fig. 6A, and Chao – 20, fig. 4) movable into a recess (Dierickx – 5b, fig. 1B, and Chao – 523, fig. 4) defined by the first longitudinal end (Dierickx – 1b, fig. 1B, and Chao – 52, fig. 4) of the tubular extension (Dierickx – 1, fig. 1B, and Chao – 50, fig. 4).

Regarding claim 23, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.  
The modified Huber further discloses the extension connection mechanism (Dierickx – 6, 7, fig. 6B, and Chao – 12, 30, fig. 4) includes an inwardly biased retention ball (Dierickx – 8b, fig. 6A, and Chao – 20, fig. 4) movable into any one of a plurality of recesses (Dierickx – 5b, fig. 1B, and Chao – 523, fig. 4) defined by the first longitudinal end (Dierickx – 1b, fig. 1B, and Chao – 52, fig. 4) of the tubular extension (Dierickx – 1, fig. 1B, and Chao – 50, fig. 4).

Regarding claim 25, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.
The modified Huber further discloses a mode selector (Huber – 109, fig. 1A) operable to enable user selection of the first drilling mode and the second drilling mode, and a speed selector (Huber – 111, fig. 1A) operable to enable user selection of a first speed for hammer drilling with a high impact force and fast screw driving, and a second lower speed for slow high-torque screw driving and hammer drilling with a lower impact force (Huber – [0015], ll. 21 – 25).

Regarding claim 26, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 25.
The modified Huber further discloses a brushless motor (Huber – 126, fig. 1A) operably connected to the rotating part (Huber – 107, fig. 1A, and Dierickx – 6, 7, 16, fig. 6B) to drive rotation of the rotating part, the brushless motor connected by a microcontroller (Huber – 130, fig. 2) to the mode selector (Huber – 109, fig. 1A), the speed selector (Huber – 111, fig. 1A), and a trigger (Huber – 112, fig. 1A) (as shown in fig. 2).

Regarding claim 27, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 26.
The modified Huber further discloses the rotating part (Huber – 107, fig. 1A, and Dierickx – 6, 7, 16, fig. 6B) and the extension connection mechanism (Dierickx – 6, 7, fig. 6B) are configured to not transmit hammer action to the tubular extension (Dierickx – 1, fig. 1B) (Huber – [0015], ll. 13 – 15 describes the mode selector ring 109 capable to be placed in a drilling mode wherein no hammering occurs thus the rotating part 107 of Huber or 6, 7, 16 of Dierickx and extension connection mechanism 6, 7 of Dierickx would not transmit hammer action to the tubular extension 1 of Dierickx)

Regarding claim 28, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 17.
The modified Huber discloses the tubular extension (Dierickx – 1, fig. 1B) defines a longitudinal internal bore (Dierickx – 2, fig. 1B) that is open at the first longitudinal end (Dierickx – 1b, fig. 1B) and that is of a length and a diameter such that the tubular extension is removably mountable to the drilling tool over the drill bit (Dierickx – 13, 13a, fig. 6B) (as shown in figs. 7B and 8B).

    PNG
    media_image1.png
    166
    337
    media_image1.png
    Greyscale


Regarding claim 29, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 28.
The modified Huber discloses the longitudinal internal bore (Dierickx – 2, fig. 1B) includes at least two cylindrical portions (Dierickx – A, B, annotated fig. 7A) of different diameters, including a first portion (Dierickx – A, annotated fig. 7A) of larger diameter than a second diameter (Dierickx – Annotated fig. 7 shows the diameter of portion A larger than the diameter of portion B), and wherein the first portion (Dierickx –  A) is at the first longitudinal end (Dierickx – 1b, fig. 1B).

Regarding claim 30, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 28.
The modified Huber discloses the second longitudinal end (Dierickx – 1a, fig. 1B) is configured to receive an element (Dierickx – Fig. 1B shows a screw received on the second longitudinal end 1a wherein the examiner deems the screw as the claimed “an element”) affixed by a male push-fitting or a female push-fitting (Dierickx – Fig. 1B shows the screw is affixed to the second longitudinal end 1a by pushing the screw on the screw-fitting unit 3 and fitting the screw into the hexagonal key of the screw-fitting unit, as shown in fig. 7A G-G).

Regarding claim 31, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 30.
The modified Huber discloses the second longitudinal end (Dierickx – 1a, fig. 1B) is configured to receive two elements affixed by the male push-fitting and the female push-fitting, respectively (Dierickx – Fig. 2D shows an alternate embodiment where in the screw-fitting unit is a female push-fitting.  Fig. 2D shows two elements, a screw and a screw bit, affixed to the second longitudinal end 1a by the female push-fitting wherein the examiner deems the screw and the screw bit as the claimed “two elements”).

Regarding claim 32, Huber, as modified by Dierickx, as further modified Chao, discloses the invention as recited in claim 28.
The modified Huber discloses the second longitudinal end (Dierickx – 1a, fig. 1B) has a polygonal shape in cross section (Dierickx – Fig. 7A g-g shows the second longitudinal end 1a having a hexagonal cross section wherein a hexagon is a polygonal shape).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2016/0354888 A1), hereinafter Huber, in view of Dierickx et al. (US 2017/0217000 A1), hereinafter Dierickx, in further view of Chao (US 2007/0160435 A1), in further view of Neitzell et al. (US 2013/0221058 A1), hereinafter Neitzell.

Regarding claim 24, Huber, as modified by Dierickx, as further modified by Chao, discloses the invention as recited in claim 17.
The modified Huber does not explicitly disclose the extension connection mechanism includes an O-ring seal configured to engage the drill bit, and wherein the extension connection mechanism defines an internal annular groove configured to receive the O-ring seal.
However, Neitzell teaches the extension connection mechanism (38, fig. 3) includes an O-ring seal (42, fig. 3) configured to engage the drill bit ([0016], ll. 6 – 7), and wherein the extension connection mechanism (38) defines an internal annular groove configured to receive the O-ring seal ([0015], ll. 3 – 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Huber with the extension connection mechanism includes an O-ring seal configured to engage the drill bit, and wherein the extension connection mechanism defines an internal annular groove configured to receive the O-ring seal, as taught by Neitzell, with the motivation to frictional engage the drill bit for holding the extension connection to the drill bit and the rotary hammer ([0016], ll. 6 – 7).

Response to Arguments
Applicant’s amendments filed 13 July 2022, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s amendments, filed 13 July 2022, with respect to the objection of claims 28, 30, and 31 have been fully considered and are persuasive.  The objection of claims 28, 30, and 31 has been withdrawn. 
Applicant’s amendments, filed 13 July 2022, with respect to the rejection of claims 28 – 32 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 28 – 32 under 35 USC §112(b) has been withdrawn. 
Applicant's amendments and arguments, filed 13 July 2022, have been fully considered but they are not persuasive. 
Applicant argues: 
Additionally, the other cited references (Chao in particular) fail to make up for the lack of disclosure in Droste, Dierickx, and Ringler. 

Although Chao appears to disclose a device having a top coupling portion (18) that has a polygonal shape, one of ordinary skill in the art would not be motivated to combine Chao with Droste and Dierickx, except by the use of impermissible hindsight. In particular, one of ordinary skill in the art would not be motivated to combine (a) the rotary hammer of Droste modified by the torque limiting system of Dierickx with (b) the hole cutter of Chao, without using information gleaned only from Applicant's disclosure. Because the torque limiter 11 of Dierickx operates using a double-transmission ball system (8a and 8b) to function, one of ordinary skill in the art would not look to a polygonal shape of Chao because it would cause the torque limiter to no longer function. 

	In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  Applicant further argues one of ordinary skill in the art would not look to a polygonal shape of Chao because it would cause the torque limiter of Dierickx to no longer function; however, as discussed in the instant application, the torque limiter of Dierickx is redundant and unnecessary in light of the clutch of Huber.  Furthermore, the torque limiter of Dierickx is not adjustable and requires different versions of the invention of Dierickx each having torque limiter with differing assigned tightening torques to tighten the screw or bolt wherein the invention of the modified Huber has the advantage of allowing the user to use one tool that can vary the tightening torque via the clutch collar 108 of Huber thus saving the user in cost and additional equipment.  Therefore, one of ordinary skill in the art would be motivated to incorporate the polygonal shape of Chao to eliminate the torque limiter of Dierickx.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        17 October 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731